           Case 1:19-cv-01133-LAS Document 93 Filed 10/09/19 Page 1 of 3
                                                               Redacted Version




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

DYNCORP INTERNATIONAL LLC,                   )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )
                                             )
THE UNITED STATES,                           )
                                             )      No. 19-1133C
               Defendant,                    )      (Senior Judge Smith)
                                             )
               and                           )
                                             )
KELLOGG, BROWN & ROOT                        )
SERVICES, INC.,                              )
VECTRUS SYSTEMS CORPORATION,                 )
FLUOR INTERCONTINENTAL, INC.,                )
and PAE-PARSONS GLOBAL                       )
LOGISTICS SERVICES, LLC,                     )
                                             )
               Defendant-Intervenors.        )

                         DEFENDANT’S UNOPPOSED MOTION
                      TO AMEND THE ADMINISTRATIVE RECORD

       Defendant, the United States, respectfully requests leave to amend the administrative

record. Counsel for plaintiff and each of the intervenors have indicated that they do not oppose

this motion. Since filing the administrative record, we have discovered that certain documents

were inadvertently omitted. Specifically:

       •       Tabs 55-7, 61-9, and 62-11, are memorandums that reference certain attachments

               that were included in the first Final Proposal Revision submitted by Fluor

               Intercontinental, Inc. See Tab 55-7 at AR 23200; Tab 61-9 at AR 28692; Tab 62-

               11 at AR 29567; Tab 591 at AR 540029, 542138, 547369. The attachments were
           Case 1:19-cv-01133-LAS Document 93 Filed 10/09/19 Page 2 of 3



               not included in the agency report before the Government Accountability Office

               (GAO) and were inadvertently omitted from Tab 591 in the administrative record

               before this Court. We have attached the omitted documents as new Tabs 838,

               840, and 841, per the attached amended index.1

       •       Tab 56-8 was submitted to the GAO as a pdf portfolio that include two e-mails

               with attachments. In converting this file to a regular pdf file for the

               administrative record, we inadvertently included only one of the e-mails and one

               of the attachments to that e-mail is incomplete. We have attached a corrected Tab

               56-8 as a new Tab 839.

       •       The Cost Reimbursable Pricing Proposal for the United States Northern

               Command (NORTHCOM) contained in the first Final Proposal Revision for

               DynCorp International LLC was inadvertently omitted from Tab 646, and it was

               not included in the agency report before the GAO. We have attached the omitted

               document as a new Tab 842.2

       Also, as we indicated in our notice of filing the administrative record, we were unable to

fully Bates number some of the larger documents in the administrative record. We have since

been able to complete the Bates numbering process, and seek leave to file the corrected

documents on DVD (Tabs 525, 528, 548, 562, 582g, 582h, 584, 605, and 639e). Each of these

documents is at least six times larger than the Court’s electronic filing system’s 50 megabyte




       1
          In addition to adding the new documents, the amended index also contains other minor
corrections.
       2
         The omitted documents were provided to counsel for the other parties last week
(without Bates numbers).


                                                 2
          Case 1:19-cv-01133-LAS Document 93 Filed 10/09/19 Page 3 of 3



limit for individual files, with one file more than 30 times larger. Attempting to file these

documents on the Court’s electronic filing system would be unduly burdensome for the

Government and would unnecessarily delay the filing.

       For these reasons, we respectfully request that the Court grant this unopposed motion to

amend the administrative record.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ROBERT E. KIRSCHMAN, JR.
                                                     Director

 Of Counsel:
                                                     s/ Patricia M. McCarthy
 SCOTT N. FLESCH                                     PATRICIA M. MCCARTHY
 RAYMOND M. SAUNDERS                                 Assistant Director
 DANA J. CHASE
 MAJOR GREGORY T. O’MALLEY
 CAPTAIN JEREMY D. BURKHART                          s/ William P. Rayel
 U.S. Army Legal Services Agency                     WILLIAM P. RAYEL
 Contract & Fiscal Law Division                      Senior Trial Counsel
 9275 Gunston Road, Suite 2113                       Commercial Litigation Branch
 Fort Belvoir, VA 22060-5546                         Civil Division
                                                     United States Department of Justice
                                                     PO Box 480, Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Tel: (202) 616-0302
                                                     Fax: (202) 307-0972
                                                     E-mail: William.Rayel@usdoj.gov

 Dated: October 1, 2019                              Attorneys for Defendant




                                                 3
